Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Canetic Resources Trust provides update on acquisition of Titan Exploration Ltd. and announces further extension of offer to January 11, 2008 CALGARY, Dec. 31 /CNW/ - (CNE.UN - TSX; CNE - NYSE) - Canetic Resources Trust ("Canetic") and Titan Exploration Ltd. ("Titan") jointly announced today that as of 12:00 p.m. (Calgary time) on December 31, 2007, approximately 26,528,684 Titan A Shares (TTN.A) and 743,005 Titan B Shares (TTN.B) had been validly deposited pursuant to the previously announced offer of Canetic Titan Ltd. (the "Offeror") (a wholly-owned subsidiary of Canetic) to acquire all of the issued Titan A Shares and Titan B Shares, on a fully diluted basis. The Offeror will take-up all Titan A Shares, including Titan A Shares issued upon conversion of Titan B Shares deposited subsequent to December 19, 2007, in accordance with the previously announced conversion provisions. Shares validly deposited pursuant to the offer represent approximately 89.6 percent of Titan A Shares, calculated on a fully diluted basis, including the number of outstanding Titan A Shares that will be issued on conversion of the remaining outstanding Titan B Shares into Titan A Shares. The Offer remains wholly unconditional and has been further extended until 12:01 a.m. (Calgary time) on January 11, 2008, to allow Titan shareholders an additional opportunity to tender their shares. A notice of extension will be mailed to Titan shareholders. Canetic is one of Canada's largest oil and gas royalty trusts. Canetic trust units and debentures are listed on the Toronto Stock Exchange under the symbols CNE.UN, CNE.DB.A, CNE.DB.B, CNE.DB.C, CNE.DB.D, and CNE.DB.E and the trust units are listed on the New York Stock Exchange under the symbol CNE.
